BRITT, Judge.
Defendant appellee contends that the orders from which plaintiffs purport to appeal are interlocutory ones, not affecting substantial rights, and that they are, therefore, not immediately appealable. We think this contention has merit.
In Funderburk v. Justice, 25 N.C. App. 655, 214 S.E. 2d 310 (1975), Judge Clark, speaking for this court, said:
*612“G.S. 1-277 and G.S. 7A-27 in effect provide that no appeal lies to an appellate court from an interlocutory ruling or order of the trial court unless such ruling or order deprives the appellant of a substantial right which he would lose if the ruling or order is not reviewed before final judgment. Consumers Power v. Power Co., 285 N.C. 434, 206 S.E. 2d 178 (1974); Raleigh v. Edwards, 234 N.C. 528, 67 S.E. 2d 669 (1951).”
We do not think the orders of Judge Hobgood deprive plaintiffs of substantial rights which they would lose if the orders are not reviewed before final judgment. Consequently, the appeals from said orders are dismissed.
Appeals dismissed.
Judges Arnold and Erwin concur.